Judge Owsley
delivered the opinion of the court.
According to the case of Jackson vs. Jefferies, decided at the last term of this court, the court below incorrectly instructed the jury, that the lessors of the appellant who was plaintiff in that court, could not recover the land in contest, because of their having, since the commencement of ¾{)6 ací¡on (ransfered their'interest in the land, bv the execution oí a need oi conveyance to another person. Ihe
judgment of that codrt must, therefore be reversed, with cost, the cause remanded, and further proceedings had not inconsistent with this opinion.